Case: 10-40041     Document: 00511261867          Page: 1    Date Filed: 10/13/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 13, 2010
                                     No. 10-40041
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAVIER CASTILLO-ORTIZ, also known as Jose Perez-Castillo, also known as
Javier Castillo-Cisneros,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No.7:09-CR-1282-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Javier Castillo-Ortiz
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967).             Castillo has filed a response.            Our
independent review of the record, counsel’s brief, and Castillo’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-40041   Document: 00511261867 Page: 2      Date Filed: 10/13/2010
                               No. 10-40041

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2